Case 1:20-cv-01181-KBJ Document 68-1 Filed 06/18/21 Page 1 of 2




                  Exhibit A
Case 6:20-cv-00176-JCB
       Case 1:20-cv-01181-KBJ
                        Document
                              Document
                                 91 Filed
                                        68-1
                                          05/21/21
                                              Filed 06/18/21
                                                    Page 1 of Page
                                                              1 PageID
                                                                   2 of #:
                                                                        2 10365




                                   No. 6:20-cv-00176

                     R.J. Reynolds Tobacco Company et al.,
                                     Plaintiffs,
                                         v.
                United States Food and Drug Administration et al.,
                                    Defendants.


                                         ORDER

                For the reasons stated in the court’s order (Doc. 33) post-
            poning the effective date of the challenged rule 1 and the fur-
            ther equitable reasons given in plaintiffs’ motion for an exten-
            sion of that relief, plaintiffs’ motion (Doc. 90) is granted. The
            court orders that the effective date of the rule is postponed for
            an additional 90 days, until July 13, 2022. Any obligation to
            comply with the Tobacco Control Act’s warning require-
            ments, 5 U.S.C. § 1333(a)(1) and (b)(1), and the additional re-
            quirements in 21 U.S.C. §§ 387c(a)(2) and 387t(a), is also post-
            poned for an additional 90 days, as is any other obligation to
            comply with a deadline tied to the effective date of the rule.
                                     So ordered by the court on May 21, 2021.



                                                 J. C AMPBELL B ARK ER
                                               United States District Judge




            1Tobacco Products; Required Warnings for Cigarette Packages and Ad-
            vertisements, 85 Fed. Reg. 15,638 (Mar. 18, 2020).
